DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebecca G. Rudich (41,786) on 09/06/2022.
5. (cancelled)

Allowable Subject Matter
Claims 1-3, 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Robles et al. disclose: an incoherent light source (pg.8 L17-19); a microscope platform comprising a microscope objective comprising a deep-UV optimized objective and a focal plane defined thereon (fig.1); and a frequency-selective optical path from the incoherent light source to the microscope platform onto the focal plane (pg.8 L3-4 & L9-12, pg.5 L20-31) and from the focal plane through a filter. Bahatt et al. disclose: a notch filter having an absorption frequency matched to the emission wavelength (para. [0058], [0061], [0066], [0089]) motivated by the benefits for optimal illumination (Bahatt et al. para. [0066]).
None of the found references teach, disclose, suggest or make obvious: a line filter tuned to an emission wavelength at a single emission line of about 1 cm-1.
Claims 2-3, 6-17 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/MAMADOU FAYE/Examiner, Art Unit 2884